RESOLUCION
En virtud de la Ley Núm. 19 de 30 de octubre de 1975, según enmendada, 4 L.P.R.A. sec. 62a et seq., se dispuso:
Cualquier persona que, siendo Juez del Tribunal Supremo, del Tribunal Superior o del Tribunal de Distrito, se hubiese acogido a una pensión por retiro bajo el Sistema de Retiro para la Judicatura del Estado Libre Asociado de Puerto Rico, podrá ser reintegrado al servicio mediante su designación como Juez Especial por el Tribunal Supremo, sujeto a las demás condiciones que se establecen en las secs. 62a a 62g de este título.
El Hon. Juez Daniel E. López Pritchard comenzó en 1960 una ilustre y distinguida carrera como Juez Superior del Tribunal General de Justicia de Puerto Rico. Ha sometido su renuncia como tal al Señor Gobernador de Puerto Rico, y éste la ha aceptado para ser efectiva el 31 de julio de 1987, por razón de que el 5 de agosto de 1987 cumple 70 años de edad y desea acogerse a una pensión por retiro bajo el Sistema de Retiro para la Judicatura del Estado Libre Asociado de Puerto Rico. El Juez López Pritchard ha manifestado su disponibilidad y deseo de continuar brindándole sus servicios a la Judicatura de Puerto Rico como Juez Especial. Hasta este momento el Juez López Pritchard ha desempeñado y continúa desem-peñándose como uno de los jueces más laboriosos, responsables y éticos de nuestro Tribunal de Primera Instancia. Ha sido por vocación servidor público, pues le ha servido bien a nuestro país como Registrador de la Propiedad, Fiscal y Juez. Se ha desempeñado como Juez Administrador del Tribunal Superior, Salas de Ponce y de *412San Juan, como Juez Administrador de la Sala de San Juan de Asuntos de lo Criminal, Juez Administrador del Centro Judicial de San Juan a cargo de su organización inicial, ha sido miembro de distintos comités que han estudiado y evaluado el sistema judicial y administrativo de los tribu-nales y ha sido reconocido por el Gobierno de Puerto Rico con el premio Manuel A. Pérez por su labor en la admi-nistración judicial.
En atención a todo lo anterior, a que cumple con todos los requisitos estatutarios, y al deseo expresado por el Juez López Pritchard de volverse a integrar al servicio como Juez Especial, una vez acogido a su pensión por retiro, el Tribunal, en virtud de las disposiciones de la Ley Núm. 19, supra, lo designa Juez Especial efectivo el 3 de agosto de 1987.
Los estatutos del Estado Libre Asociado se presumen constitucionales y los tribunales deben evitar resolver cuestiones constitucionales siempre que ello fuere posible. Walker v. Tribl. Contribuciones y Tesorero, 72 D.P.R. 698 (1951); Spanish Am. Tobacco Co. v. Buscaglia, 71 D.P.R. 991 (1950). Véase, también, Milán Rodríguez v. Muñoz, 110 D.P.R. 610 (1981). Los tribunales tienen el deber de no adelantar pronunciamientos a destiempo emitiendo decisiones en abstracto de índole constitucional en ausencia de una controversia justiciable. Toda opinión en relación con dicho aspecto resulta consultiva- y contraria a nuestro esquema constitucional. Hernández Agosto v. Betancourt, 118 D.P.R. 79 (1986); Com. de la Mujer v. Srio. de Justicia, 109 D.P.R. 715 (1980); E.L.A. v. Aguayo, 80 D.P.R. 552 (1958). En vista de que no se ha cuestionado la constitu-cionalidad de la Ley Núm. 19, supra, este Tribunal no puede pronunciarse sobre su validez.
Lo acordó el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Negrón García emitió un *413voto disidente al cual se une el Juez Asociado Señor Rebollo López.
(Fdo.) Bruno Cortés Trigo

Secretario General

—0-